                Case 21-10023-JTD             Doc 50-4        Filed 01/19/21        Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )     Chapter 11
                                                        )
WARDMAN HOTEL OWNER, L.L.C., 1                          )     Case No. 21-10023 (JTD)
                                                        )
                          Debtor.                       )
                                                        )
                                                             Hearing Date: February 9, 2021 at 10:00 a.m. (ET)
                                                         Objection Deadline: February 2, 2021 at 4:00 p.m. (ET)

          DECLARATION OF LAURA DAVIS JONES IN SUPPORT
OF APPLICATION PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE,
  RULE 2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND
    LOCAL RULE 2014-1 FOR AUTHORIZATION TO EMPLOY AND RETAIN
  PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR
    AND DEBTOR IN POSSESSION EFFECTIVE AS OF THE PETITION DATE

          I, LAURA DAVIS JONES, ESQUIRE, declare under penalty of perjury as follows:

                    1.    I am a partner in the law firm of Pachulski Stang Ziehl & Jones LLP

    (“PSZ&J” or the “Firm”), located at 919 North Market Street, 17th Floor, Wilmington,

    Delaware 19801, and have been duly admitted to practice law in the State of Delaware, the

    United States District Court for the District of Delaware, the United States Court of Appeals

    for the Third Circuit, and the United States Supreme Court. This Declaration is submitted in

    support of the Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of

    the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to

    Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor




1 The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is 5035
Riverview Road, NW, Atlanta, GA 30327.



DOCS_DE:232520.3
                  Case 21-10023-JTD             Doc 50-4        Filed 01/19/21        Page 2 of 6




    in Possession Effective as of the Petition Date (the “Application”), which is being submitted
                               2
    concurrently herewith.

                        2.   Neither I, the Firm, nor any partner, of counsel or associate thereof,

    insofar as I have been able to ascertain, has any connection with the above-captioned debtor

    (the “Debtor”), its creditors or any other parties in interest herein, or their respective attorneys,

    except as set forth below.

                        3.   The Debtor has and will retain various professionals during the pendency

    of this case, including (a) Pryor Cashman as special litigation counsel and (b) Eastdil Secured

    L.L.C., as real estate broker. The Debtor may retain other professionals after the Petition Date.

    PSZ&J has previously worked and will continue to work with these referenced professionals

    on various representations, at times representing the same parties and at other times

    representing parties with similar interests or parties with adverse interests.

                        4.   PSZ&J represents many committees whose members may be creditors in

    the Debtor’s chapter 11 case. However, PSZ&J is not representing any of those entities in this

    case and will not represent any members of the committees it currently represents in any claims

    that they may have collectively or individually against the Debtor.

                        5.   PSZ&J is a “disinterested person” as that term is defined in

    section 101(14) of title 11 of the United States Code (the “Bankruptcy Code”) in that PSZ&J,

    its partners, of counsel and associates:

                   a.        are not creditors, equity security holders or insiders of the Debtor;
                   b.        are not and were not, within 2 years before the date of the filing of the
                             petition, a director, officer or employee of the Debtor; and



2
    Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.


                                                           2
DOCS_DE:232520.3
               Case 21-10023-JTD              Doc 50-4      Filed 01/19/21     Page 3 of 6




                   c.        do not have an interest materially adverse to the interest of the estate or of
                             any class of creditors or equity security holders, by reason of any direct or
                             indirect relationship to, connection with, or interest in, the Debtor, or for
                             any other reason.
                        6.   To the best of my knowledge, neither I, nor any partner or associate of

  PSZJ, insofar as I have been able to ascertain, has any connection with the U.S. Trustee or any

  person employed in the office of the U.S. Trustee or any Bankruptcy Judge currently serving

  on the United States Bankruptcy Court for the District of Delaware.

                        7.   PSZ&J has received payments from the Debtor during the year prior to the

  Petition Date in the amount of $240,000 in connection with the preparation of initial

  documents and the prepetition representation of the Debtor. PSZ&J is current as of the Petition

  Date, but has not yet completed a final reconciliation as of the Petition Date. Upon final

  reconciliation of the amount actually expended prepetition, any balance remaining from the

  payments to PSZ&J will be credited to the Debtor and utilized as PSZ&J’s retainer to apply to

  postpetition fees and expenses pursuant to the compensation procedures approved by this

  Court.

                        8.   Bankruptcy Rule 2014 requires that an application for employment under

  section 327 disclose all connections with the Debtor, the estate, the professionals and the

  Office of the Trustee. The Firm, therefore, discloses its known connections herein.

                        9.   PSZ&J and certain of its partners, of counsel and associates may have in

  the past represented, and may currently represent and likely in the future will represent,

  creditors of the Debtor in connection with matters unrelated to the Debtor and this case. At

  this time, PSZ&J is not aware of any other adverse interest or other connection with the

  Debtor, its creditors, the U.S. Trustee or any party-in-interest herein in the matters upon which




                                                       3
DOCS_DE:232520.3
               Case 21-10023-JTD           Doc 50-4     Filed 01/19/21    Page 4 of 6




  PSZ&J is to be retained. Upon further and continuing review of lists of all creditors and

  interested parties, PSZ&J will make any further disclosures as may be appropriate.

                   10.   PSZ&J intends to apply for compensation for professional services

  rendered in connection with this chapter 11 case, subject to approval of this Court and in

  compliance with applicable provisions of the Bankruptcy Code, on an hourly basis, plus

  reimbursement of actual, necessary expenses and other charges incurred by the Firm. The

  current standard hourly rates of PSZ&J’s professionals are:


                         a.     Partners                $845.00 to $1,695.00

                         b.     Of Counsel              $695.00 to $1,275.00

                         c.     Associates              $695.00 to $725.00

                         d.     Paraprofessionals       $425.00 to $460.00

                   11.   The hourly rates set forth above are the Firm’s standard hourly rates for

  work of this nature and are subject to periodic adjustment. These rates are set at a level

  designed to fairly compensate the Firm for the work of its attorneys and paralegals and to cover

  fixed and routine overhead expenses. It is the Firm’s policy to charge its clients in all areas of

  practice for all other expenses incurred in connection with the clients’ cases. The expenses

  charged to clients include, among other things, conference call and telecopier toll and other

  charges, mail and express mail charges, special or hand delivery charges, document retrieval

  charges, photocopying charges, charges for mailing supplies (including, without limitation,

  envelopes and labels) provided by the Firm to outside copying services for use in mass

  mailings, travel expenses, expenses for “working meals,” computerized research, transcription

  costs, as well as non-ordinary overhead expenses such as secretarial and other overtime. The

  Firm will charge the Debtor for these expenses in a manner and at rates consistent with charges

                                                    4
DOCS_DE:232520.3
               Case 21-10023-JTD         Doc 50-4     Filed 01/19/21      Page 5 of 6




  made generally to the Firm’s other clients and in compliance with this Court’s rules. The Firm

  believes that it is fairer to charge these expenses to the clients incurring them than to increase

  the hourly rates and spread the expenses among all clients.

                   12.   Pursuant to the Appendix B Guidelines for Reviewing Applications for

  Compensation and Reimbursement of Expenses Filed Under United States Code by Attorneys

  in Larger Chapter 11 Cases (the “2013 UST Guidelines”), the Firm makes certain disclosures

  herein.

                   13.   Pursuant to Part D1 of the 2013 UST Guidelines, PSZ&J is seeking

  employment as counsel for the Debtor under section 327 of the Bankruptcy Code and it hereby

  provides the following responses set forth below:

Questions required by Part         Answer:                           Further explanation:
D1 of 2013 UST Guidelines:
Did you agree to any               No.                               N/A
variations from, or alternatives
to, your standard or customary
billing arrangements for this
engagement?
Do any of the professionals        No.                               N/A
included in this engagement
vary their rate based on the
geographic location of the
bankruptcy case?
If you represented the client in   The material financial terms   None.
the 12 months prepetition,         for the prepetition engagement
disclose your billing rates and    remained the same as the
material financial terms for the   engagement was hourly-based.
prepetition engagement,            The Firm agreed to discount
including any adjustments          the aggregate fees earned
during the 12 months               prepetition.
prepetition. If your billing
rates and material financial       The billing rates and material
terms have changed                 financial terms for the
postpetition, explain the          postpetition period remain the
difference and reasons for the     same as the prepetition period.
difference.                        The standard hourly rates of
                                   PSZ&J are subject to periodic

                                                  5
DOCS_DE:232520.3
               Case 21-10023-JTD         Doc 50-4     Filed 01/19/21     Page 6 of 6




Questions required by Part         Answer:                           Further explanation:
D1 of 2013 UST Guidelines:
                                   adjustment in accordance with
                                   the Firm’s practice.
Has your client approved your      The Debtor and PSZ&J expect       In accordance with the 2013
respective budget and staffing     to develop a prospective          UST Guidelines, any budget
plan, and, if so, for what         budget and staffing plan to       may be amended as necessary
budget period?                     comply with the U.S.              to reflect changed
                                   Trustee’s request for             circumstances or unanticipated
                                   information and additional        developments.
                                   disclosures.


                   14.   No promises have been received by the Firm or by any partner, of

  counsel or associate thereof as to compensation in connection with this case other than in

  accordance with the provisions of the Bankruptcy Code. The Firm has no agreement with any

  other entity to share with such entity any compensation received by the Firm in connection

  with this chapter 11 case, except among the partners, of counsel and associates of the Firm.


                   15.   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

  foregoing is true and correct.


Dated: January 19, 2021                                /s/ Laura Davis Jones
                                                       Laura Davis Jones, Esq.




                                                  6
DOCS_DE:232520.3
